Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 1 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 2 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 3 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 4 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 5 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 6 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 7 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 8 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 9 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 10 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 11 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 12 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 13 of 15
Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 14 of 15
      Case 19-10488-LSS   Doc 192   Filed 04/09/19   Page 15 of 15




Dated: April 9th, 2019               LAURIE SELBER SILVERSTEIN
Wilmington, Delaware                 UNITED STATES BANKRUPTCY JUDGE
